DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.
Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive. Applicant argues the following:
a.) That the particle diameter range disclosed by Jun et al. is directed toward usage in LCD’s, rather than light control laminates, as claimed;
b.) That the resin/polymer film of Mori may be bendable, but is not particularly used in a bent state;
c.) That the combination of features cited in claim 1 produce unexpected results not anticipated by the combination of cited prior art.
Regarding a.), in response to applicant's argument that the particle diameter range disclosed by Jun et al. is directed toward usage in LCD’s, rather than light control laminates, the test for obviousness is not whether the features of a secondary reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, the particle diameters recited by Jun anticipate the claimed range, and would be obvious to incorporate in the analogous art of LCD screens.
Regarding b.), In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the usage of polymer or resin substrates as suggested by Mori would be obvious to use in light control laminates used in applications involving structural curvatures as those disclosed in Mori paragraph [0100].
Regarding c.), In response to applicant's argument that Applicant’s invention offers differing results based on the combination of features, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Therefore, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Relot et al. (US 2015/0138489) in view of Jun et al. (US 2007/0252112), and in further view of Mori et al. (US 2013/0033741).
Regarding claim 1, Relot discloses a light control laminate (see figure 1, for instance), comprising: a first transparent base material (2); a second transparent base material (1); and a light control layer (5) arranged between the first transparent base material (5) and the second transparent base material (4), the light control layer containing plural resin spacers having a spherical shape (6, [0115]), and the light control laminate being a Suspended Particle Device (SPD) system light control laminate or a Polymer Dispersed Liquid Crystal (PDLC) system light control laminate ([0115]). However, Mori does not expressly disclose plural resin spacers, the 10% K value of the resin spacers being 10000 N/mm2 or less, the average particle diameter of the resin spacers being 8 µm or more and 50 µm or less, the CV value of the particle diameter of the resin spacers being 2.0% or more, or the light control laminate having a curved surface portion.
Jun discloses a light control laminate (see paragraph [0008], for instance), including plural resin spacers (‘resin particles’, [0008]) within the light control layer (‘spacer for LCD’; [0008]), the 10% K value of the resin spacers being 10000 N/mm2 or 2’; [0008], which is a range of 2451.7 – 6864.7 N/mm2), the average particle diameter of the resin spacers being 8 µm or more and 50 µm or less ([0045]), wherein the resin spacers have a spherical shape and the CV value of the particle diameter of the resin spacer is 2.0% or more (see Jun paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin spacer material and 10% K value of Jun in the device of Relot. The motivation for doing so would have been to use a conventional spacer material to contribute toward simple device structure and manufacturing process, while being able to readily control a gap between electrodes facing each other in the light control layer and to avoid degradation of contact area of the spacers, as taught by Jun ([0008]; [0046]).
Mori discloses a light control laminate (see figure 2A, for instance), wherein the light control laminate having a curved surface portion (since the light control laminate of Mori is used for the purpose of “a window pane/rearview mirror/sunroof of a car, glasses, a sunglass, a sun visor, an imaging device, and the like,” the light control laminate of Mori is used on elements having curved surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control laminate on a curved surface as Mori in the device of Jun in the device of Relot. The motivation for doing so would have been to use the light control laminate for a variety of purposes as appropriated by the used, as taught by Mori ([0100]).

Regarding claim 4, Relot in view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein the light control layer (5) further contains a resin matrix and a light control suspension dispersed in the resin matrix ([0013]).
Regarding claim 8, Relot in view of Jun and in further view of Mori discloses the light control laminate according to claim 6, wherein the average particle diameter of the resin spacer is 1 µm or more and is 50 µm or less ([0115]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Relot in view of Jun, and in further view of Mori, and in further view of Nakamura (US 2009/0009863).
Regarding claim 12, Relot in view of Jun and in view of Mori discloses the light control laminate according to claim 3. However, Relot in view of Jun and in view of Mori does not expressly disclose wherein the binder is crosslinked with a crosslinking agent.
Nakamura discloses a light control laminate, including a binder (‘resin’, [0265]), wherein the binder is crosslinked with a crosslinking agent ([0263]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the binder as Nakamura in the device of Mori. The motivation for doing so would have been to cure the resin binder in order to solidify the structure of the light control layer, as taught by Nakamura ([0263]).

Nakamura discloses a light control laminate, including a resin matrix (‘resin’, [0265]), wherein the resin matrix comprises a coloration inhibitor, an oxidation inhibitor, and an adhesion imparting agent ([0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additive elements of Nakamura in the resin matrix of Mori. The motivation for doing so would have been to obtain optimal visual and structural characteristics, as taught by Nakamura ([0265]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Relot in view of Jun, and in further view of Mori, and in further view of Brill et al. (US 2012/0241664).
Regarding claim 14, Relot in view of Jun and in further view of Mori discloses the light control laminate according to claim 4. However, Relot in view of Jun and in further view of Mori does not expressly disclose wherein the light control suspension contains a dispersion medium and light control particles dispersed in the dispersion medium, the dispersion medium comprising a (meth)acrylic acid ester oligomer having a fluoro group or a hydroxyl group.
Brill discloses a light control laminate ([0093]), wherein the light control suspension contains a dispersion medium and light control particles dispersed in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control suspension dispersion medium material of Brill in the light control film of Relot. The motivation for doing so would have been to obtain distinctly better thermal cycling stability in the device, as taught by Brill ([0094]).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable Relot in view of Jun, and in further view of Mori, and in further view of Brill, and in further view of Ozyilmaz et al. (US 2016/0259224).
Regarding claim 15, Relot in view of Jun and in further view of Mori, and in further view of Brill discloses the light control laminate according to claim 14. However, Relot in view of Jun and in further view of Mori, and in further view of Brill does not expressly disclose wherein the light control particles comprise at least two selected from the group consisting of a polyiodide, a carbon-based material, a metallic material, and an inorganic compound material.
Ozyilmaz discloses a light control laminate (see figure 2, for instance), wherein the light control particles (203) comprise at least two selected from the group consisting of a polyiodide, a carbon-based material, a metallic material, and an inorganic compound material ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control particles material of Ozyilmaz in the light control film of Relot. The motivation for doing so would have been to allow 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/12/2022